Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The following claim(s) are objected to because of these informalities:  
In claim 4, line 1, “The multi-beam volumetric resin curing method for additive manufacturing an object” should read “The multi-beam resin curing method” for consistency.
Appropriate correction is required.  	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 11, recites "the 2D intensity profiles".  This term is not previously used and does not have proper antecedent basis, making it unclear what feature is being referenced.  For the purpose of examination, claim 1, line 8, reads on "a 2D intensity profile", thereby providing antecedent basis for the recitation on line 11.  Dependent claims fall herewith.
Claim 4, line 3, recites "the at least two sub-sections".  The term is not previously used in this claim or its parent claims(s), and does not have proper antecedent basis, making it unclear what feature is being referenced.  For the purpose of examination, claim 4, line 3, reads on "projected 2D intensity profiles".
Claim 5, line 12, recites "the 2D intensity profiles".  This term is not previously used and does not have proper antecedent basis, making it unclear what feature is being referenced.  For the purpose of examination, claim 1, lines 9-10, read on "a 2D intensity profile", thereby providing antecedent basis for the recitation on line 12.  
Allowable Subject Matter
Claims 1 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim.
Regarding claims 1 and 5, the prior art of record does not teach, suggest, or render obvious a  multi-beam resin curing method for whole-volume additive manufacturing of an object, comprising:
controlling the SLM to impress a phase profile of an image onto the laser beam so as to produce a phase-modulated laser beam;
using projection optics to produce at least two sub-image beams from the modulated light beam with each sub-image beam having a 2D intensity profile corresponding to a section of the image, and
optically transporting the at least two sub-image beams independently of each other into a bath containing a photosensitive resin so as to project the 2D intensity profiles of the at least two sub-image beams to pass through a volume of the photosensitive resin so that the projected 2D intensity profiles transversely intersect each other in the volume of the photosensitive resin bath to form a 3D pattern which simultaneously cures select volumetric regions of the volume of the photosensitive resin and thereby forms the object, in combination with the other limitations in claims 1 and 5, respectively.
Jenness (N. J. Jenness, R. T. Hill, A. Hucknall, A. Chilkoti, R. L. Clark, “A versatile diffractive maskless lithography for single-shot and serial microfabrication”, Opt. Express 18, 11754–11762, May 2010, made of record on the IDS filed 08/12/2022), Spadaccini (US PG Pub 2015/0309473), and Amako (US Patent 5,589,955) are the closest prior art of record.
Jenness teaches a multi-beam resin curing method for serial, layer-by-layer additive manufacturing using an SLM and projection optics, but does not teach using projection optics as described above.
Spadaccini teaches a multi-beam resin curing method for whole-volume additive manufacturing using three separate projection systems, each having a SLM, but does not teach using the projection optics and transporting limitations described above.
Amako teaches a multi-beam system for patterning of curved surfaces or 2D patterning of a resin wherein two sub-image beams are formed using a beamsplitter, directed toward separate SLMs, recombined in a polarized beam splitter, and then directed to a curved substrate for patterning.  Thus, Amako’s multi-beam system has projection optics providing different optical transport and intersection for the sub-image beams than described above with recombination of the sub-image beams to form the total image occurring before being projected to the target, rather than occurring via transverse intersection within a volume of the target, as claimed.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JRS/
Examiner
Art Unit 1745



/JIMMY R SMITH JR./Examiner, Art Unit 1745